i          i        i                                                                      i       i       i




                                  MEMORANDUM OPINION


                                          No. 04-09-00235-CR

                                       IN RE John NAPOLEON

                                    Original Mandamus Proceeding1

PER CURIAM

Sitting:          Phylis Speedlin, Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: May 20, 2009

PETITION FOR WRIT OF MANDAMUS DENIED

           On April 23, 2009, relator John Napoleon filed a petition for writ of mandamus, complaining

of the trial court’s failure to rule on his pro se motion for speedy trial and other various pro se

motions. However, counsel has been appointed to represent relator in the criminal proceeding

pending in the trial court for which he is currently confined. A criminal defendant is not entitled to

hybrid representation. See Robinson v. State, 240 S.W.3d 919, 922 (Tex. Crim. App. 2007); Patrick

v. State, 906 S.W.2d 481, 498 (Tex. Crim. App. 1995). A trial court has no legal duty to rule on pro

se motions filed with regard to a criminal proceeding in which the defendant is represented by




         … This proceeding arises out of Cause No. 2009-CR-1882, styled State v. John Napoleon, pending in the
           1

227th Judicial District Court, Bexar County, Texas, the Honorable Philip Kazen presiding.
                                                                                     04-09-00235-CR

counsel. See Robinson, 240 S.W.3d at 922. Consequently, the trial court did not abuse its discretion

by declining to rule on relator’s pro se motion for speedy trial and other various pro se motions.

Therefore, we conclude that relator has not shown himself entitled to mandamus relief. Accordingly,

the petition for writ of mandamus is denied. TEX . R. APP . P. 52.8(a).

                                                              PER CURIAM

DO NOT PUBLISH




                                                 -2-